MEMORANDUM **
Gregorio Marquez-Mata petitions for review of a Board of Immigration Appeals’ (“BIA”) order denying his second motion to reconsider.
The BIA did not abuse its discretion in denying the motion to reconsider as barred by regulation. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion).
To the extent petitioner challenges the decision of the BIA not to reconsider its prior decisions sua sponte, this court lacks jurisdiction to review the BIA’s discretionary decision not to reconsider under its sua sponte authority. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Moreover, to the extent petitioner challenges the prior decisions of the BIA, this court lacks jurisdiction to consider these challenges because petitioner failed to file timely petitions for review over the prior BIA decisions. See Membreno v. Gon*495zales, 425 F.3d 1227, 1229 (9th Cir.2005) (en banc). Accordingly, the petition is dismissed in part for lack of jurisdiction in part.
A review of the record and the response to the order to show cause indicates that the remaining questions raised in this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we deny the petition for review in part.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.